Citation Nr: 0946307	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  07-01 321	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of hepatitis 
C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from October 1969 to December 
1971.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2006 rating action that denied service connection 
for residuals of hepatitis C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Hepatitis C was not shown present in service, and 
disabling residuals thereof are not currently objectively 
demonstrated.


CONCLUSION OF LAW

The criteria for service connection for residuals of 
hepatitis C are not met.  38 U.S.C.A. § 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it 
defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

An April 2006 pre-rating RO letter informed the Veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claim, and notified him of what was needed 
to establish entitlement to service connection.  Thereafter, 
he was afforded opportunities to respond.  The Board thus 
finds that the Veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, that 2006 RO letter provided notice that the VA 
would make reasonable efforts to help the Veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them, and specified what evidence the VA had received, what 
evidence the VA was responsible for obtaining, to include 
Federal records, and what evidence the VA would make 
reasonable efforts to obtain.  The Board thus finds that the 
April 2006 RO letter satisfies the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the April 
2006 document meeting the VCAA's notice requirements was 
furnished to the Veteran before the May 2006 rating action on 
appeal.  

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all 5 elements of a service connection claim (veteran status, 
the existence of a disability, a connection between the 
veteran's service and that disability, the degree of 
disability, and the effective date pertaining thereto).  In 
this case, the Board finds that the appellant was notified of 
the degree of disability and the effective date information 
in the April 2006 RO letter, and that this suffices for 
Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining available service medical and post-
service private medical records up to 2005.  Significantly, 
the Veteran has not identified, nor does the record otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  In April 2006, 
the Veteran stated that he had no additional information or 
evidence to submit in connection with his claim.  The record 
also presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matter currently under consideration.    

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.         38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he currently suffers from residuals 
of hepatitis C as a result of injections in military service.

In this case, the service medical records are negative for 
findings or diagnoses of any hepatitis C.

The first manifestation of residuals of hepatitis C were 
those noted in medical records of J. E., M.D., for which the 
Veteran began treatment with Interferon in early 2004, over 
32 years following separation from service.  However, those 
records contain no history or medical opinion linking any 
hepatitis C to the veteran's military service or any incident 
thereof, including claimed injections therein.

Dr. J. E.'s January 2005 medical records indicate that the 
Veteran completed a       6-month treatment protocol for 
genotype 2b hepatitis C in December 2004.  In June 2005, the 
Veteran was noted to be completely back to normal after 
completing his medications, and he had no significant 
weakness or decreased strength.  Liver function tests were 
normal, and he had no detectable hepatitis C virus RNA in his 
bloodstream or by PCR measurements.  The assessment was 
hepatitis C genotype 2b, status post successful treatment.  
Again, those records contain no history or medical opinion 
linking any hepatitis C to the veteran's military service or 
any incident thereof, including claimed injections therein.
  
The aforementioned evidence reveals no evidence of hepatitis 
C in military service, initial treatment for hepatitis C over 
32 years post service with complete resolution, and that 
disabling residuals of hepatitis C are not currently 
objectively demonstrated.  As indicated above, Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. § 1110.  Where, as here, 
there is no competent evidence that shows the current 
existence of disabling residuals of hepatitis C for which 
service connection is sought (and hence, no evidence of a 
nexus between any such disability and service), there can be 
no valid claim for service connection.  See Gilpin v. West,  
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  As the most recent competent medical 
evidence in June 2005 does not show the current existence of 
disabling residuals of hepatitis C, the Board finds that 
service connection therefor is not warranted. 
   
With respect to the veteran's assertions, the Board notes 
that he is competent to offer evidence as to facts within his 
personal knowledge, such as the his own symptoms.  However, 
medical questions of diagnosis and etiology are within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  Thus, a layman such as the 
Veteran, without the appropriate medical training or 
expertise, is not competent to render persuasive opinions on 
medical matters such as the relationship between any claimed 
injections in military service and his post-service hepatitis 
C.  See Bostain v. West,  11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  Hence, the assertions of the Veteran in 
this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for residuals of hepatitis C must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski,     1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of hepatitis C is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


